
	
		I
		111th CONGRESS
		1st Session
		H. R. 1632
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Mr. Campbell (for
			 himself, Mr. Chaffetz,
			 Mr. Kline of Minnesota,
			 Mr. Gohmert,
			 Mrs. Blackburn,
			 Mr. Hunter,
			 Mr. Shadegg,
			 Mr. Bartlett,
			 Mr. Pitts,
			 Mr. Fleming,
			 Mr. McClintock,
			 Mr. Bishop of Utah,
			 Ms. Fallin,
			 Mr. Lucas,
			 Mr. Latta,
			 Mr. Wamp, Mr. Price of Georgia,
			 Mr. Smith of Texas,
			 Mr. Akin, Mrs. Lummis, Mr.
			 Flake, Mr. Posey,
			 Mr. Manzullo,
			 Mr. Luetkemeyer,
			 Mr. Culberson,
			 Mr. Gingrey of Georgia,
			 Mr. Conaway,
			 Mr. Daniel E. Lungren of California,
			 Mr. Lamborn, and
			 Mr. Broun of Georgia) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  exclusion from gross income of long-term capital gains on property purchased
		  before the end of 2009.
	
	
		1.Exclusion of long-term
			 capital gains on property purchased before the end of 2009
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 139C the following new section:
				
					139D.Long-term
				capital gains on property purchased during latter portion of 2009Gross income shall not include gain from the
				sale or exchange of a capital asset held for more than 1 year if such asset was
				acquired by purchase (as defined in section 179(d)(2)) during the period
				beginning on the date of the enactment of this section and ending on December
				31,
				2009.
					.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 section 139C the following new item:
				
					
						Sec. 139D. Long-term capital gains on property purchased during
				latter portion of
				2009.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 purchased after the date of the enactment of this section.
			
